Citation Nr: 1100241	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  08-04 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1954 to July 1958.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky which granted the Veteran's claim of service connection 
for asbestosis and assigned him a zero percent evaluation 
effective October 31, 2006.

During the pendency of the appeal, in an August 2007 rating 
decision, the RO assigned an increased evaluation of 10 percent 
effective October 31, 2006 for the Veteran's service-connected 
asbestosis.  The Board notes, with respect to increased ratings, 
the United States Court of Appeals for Veterans Claims (Court) 
has held that on a claim for an original or increased rating, the 
appellant will generally be presumed to be seeking the maximum 
benefit allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum benefit 
is allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board further notes that in his January 2008 VA Form 9 the 
Veteran requested a Board hearing, but in an April 2008 statement 
he withdrew the request.  Accordingly, the appellant's request 
for a hearing is considered to be withdrawn.  38 C.F.R. § 
20.704(e) (2010).

The Board also notes that in an October 2008 rating decision the 
Veteran was granted service connection for a bilateral hearing 
loss disability.  The Veteran has not disagreed with the assigned 
disability ratings or the effective dates.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim 
for service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be timely 
filed to initiate appellate review of "downstream" issues such as 
the compensation level assigned for the disability or the 
effective date of service connection.]  Therefore, this matter is 
considered resolved and is not in appellate status. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends he is entitled to an evaluation in excess of 
10 percent for his asbestosis. 

The Veteran was afforded a VA examination in May 2007.  
Additional medical testing was performed in June 2007 to include 
various pulmonary function tests (PFTs).  The examiner reported 
that the Veteran's PFTs showed a normal diffusion capacity, which 
is the best way to determine the effects of interstitial 
asbestosis.  The examiner went on to report that the noted 
moderate obstructive disease and air trapping were not related to 
the Veteran's service-connected asbestosis, and it was more 
likely that these symptoms, and not his asbestosis, were the 
cause of his current respiratory complaints. 

In the November 2010 Informal Hearing Presentation, the Veteran's 
representative argued the Veteran's asbestosis had worsened since 
the May 2007 VA examination.  As such, the Board finds that a new 
VA examination is warranted.  See 38 C.F.R. § 3.159; see also 
VAOPGCPREC 11-95 (1995) (a new examination is appropriate when 
there is an assertion of an increase in severity since the last 
examination).  If possible, this new examination should 
differentiate between his service-connected asbestosis and any 
other non-service-connected symptomatology. 

The Board notes that the most current VA treatment records are 
dated from May 2008.  On remand, the RO should make efforts to 
obtain all outstanding VA medical records from May 2008 through 
the present.  See 38 U.S.C.A. § 5103A(b) (West 2002).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.	The RO/AMC should obtain all of the 
Veteran's outstanding VA treatment records 
from May 2008 to the present.  All efforts 
to obtain these records should be 
documented in the claims file.  If the 
records do not exist or further efforts to 
obtain those records would be futile, the 
Veteran should be notified of unsuccessful 
efforts so that he has an opportunity to 
obtain and submit those records for VA 
review.

2.	Thereafter, the Veteran should be afforded 
a VA respiratory examination to ascertain 
the current severity of his service-
connected asbestosis.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner for review, 
and the examination report should reflect 
that such a review was accomplished.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file and to comment on the 
severity of the Veteran's asbestosis.  

	The examiner is also asked to specifically 
comment on the Veteran's symptoms and 
whether it is at least as likely as not 
that his service-connected asbestosis is 
causing any detected respiratory symptoms, 
or if a non-service-connected disability 
is causing the symptoms.  A detailed 
rationale should be provided for all 
opinions.  Conversely, if the examiner 
concludes that an etiological opinion 
cannot be provided, he or she should 
clearly and specifically so specify in the 
examination report, with an explanation as 
to why.

	It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is less than 50% likelihood).  
The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

3.	When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional 
evidence.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

